UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 UNITED STATES OF AMERICA,                                    :
                                              Plaintiff,      :   20 Cr. 683 (LGS)
                                                              :
                            -against-                         :         ORDER
                                                              :
 MARQUIS DANIELS,                                             :
                                              Defendant, :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS a telephone conference was held in this matter on May 3, 2021. It is hereby

        ORDERED that for the reasons stated on the record, Mr. Anthony Rico is hereby

relieved as counsel for Defendant and Mr. Calvin Scholar, CJA counsel on duty today, is

appointed as counsel for Defendant. It is further,

        ORDERED that on or before May 7, 2021, the Government shall provide Mr. Scholar

with any Rule 16 discovery. It is further

        ORDERED that the parties shall appear for a status conference on June 7, 2021, at

10:00 a.m. in Courtroom 1106 of the Thurgood Marshall Courthouse. It is further

        ORDERED that for the reasons stated on the record, the Court finds that the ends of

justice served by excluding the time between today and June 7, 2021, outweigh the best interests

of the public and the Defendants in a speedy trial as provided in 18 U.S.C. 3161(h)(7)(A). The

time between today and June 7, 2021, is hereby excluded.

        The Clerk of the Court is directed to mail a copy of this Order to the Defendant.



Dated: May 3, 2021
New York, New York
